 Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 1 of 15 PAGEID #: 1




                                                      PM




October 9, 2020
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 2 of 15 PAGEID #: 2
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 3 of 15 PAGEID #: 3
 Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 4 of 15 PAGEID #: 4




                                           III.

                   FACTS SUPPORTING PROBABLE CAUSE

7.    On October 7, 2020, United States Postal Service (USPS) Office of Inspector
      General (OIG) Special Agent (SA) Dominic Francis identified, using postal
      records, a suspicious parcel in transit from Arizona to 985 N. High Street,
      Apartment 522 in Columbus, Ohio. According to postal records, this 27.375
      pound parcel (Parcel ID Code: 9505 5104 5112 0280 3281 00), hereinafter
      referred to as TARGET PARCEL, was sent through USPS on October 6, 2020.
      SA Francis noted the TARGET PARCEL was addressed to “Sydney Turner, 985
      N. High Street, Apt 522, Columbus, Ohio 43201”. SA Francis also noted the
      TARGET PARCEL had a return address of “Michael Turner, 1218 E. Monroe
      Street, Phoenix, Arizona 85034”. According to law enforcement databases,
      investigators determined that the return address of “1218 E. Monroe St., Phoenix,
      AZ 85034” does exist. However, there is no “Michael Turner” associated with
      that residence. There are also no individuals with the last name Turner associated
      with the address. Similarly, according to law enforcement databases, destination
      address “985 N. High St., Apt 522, Columbus, OH 43201” is not a valid address,
      in that although it is a valid residential address, there is no “Sydney Turner”
      associated with that residence. There are also no individuals with the last name
      Turner associated with the address. Following the discovery of the TARGET
      PARCEL, SA Francis contacted investigators with Drug Enforcement
      Administration (DEA) Columbus District Office (CDO) to include your Affiant
      and notified them of this discovery.

8.    Your Affiant has learned, from SA Francis, about the following characteristics
      used to identify suspicious packages sent through the USPS. Your Affiant has
      learned, drug traffickers frequently use Priority Mail Express and/or Priority Mail,
      services offered by the USPS, to transport narcotics and other dangerous
      controlled substances. As a result of investigations and successful controlled
      substance prosecutions where Priority Mail Express and/or Priority Mail were
      used, your Affiant has learned of certain characteristics indicative of other Priority
      Mail Express and/or Priority Mail items previously identified as containing
      narcotics or other dangerous controlled substances. Some of these characteristics
      include, but are not necessarily limited to or used on every occasion - false or
      non-existent return address, addressee is not known to receive mail at the listed
      delivery address, the package is heavily taped, the package is mailed from a
      known drug source location, labeling information contains misspellings, the label
      contains an illegible waiver signature, unusual odors emanating from the package,
      and the listed address is located in an area of known or suspected drug activity.

9.    Upon discovering the TARGET PARCEL, SA Francis conducted a search using
      postal records for other parcels previously mailed to 985 N. High Street in
      Columbus, Ohio. The structure located at 985 N. High Street is a multiple story,
      multiple unit apartment building. Parcels delivered to this address are kept in a



                                            3
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 5 of 15 PAGEID #: 5
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 6 of 15 PAGEID #: 6
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 7 of 15 PAGEID #: 7
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 8 of 15 PAGEID #: 8
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 9 of 15 PAGEID #: 9
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 10 of 15 PAGEID #: 10
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 11 of 15 PAGEID #: 11
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 12 of 15 PAGEID #: 12




     9th
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 13 of 15 PAGEID #: 13
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 14 of 15 PAGEID #: 14
Case: 2:20-mj-00699-KAJ Doc #: 1 Filed: 10/09/20 Page: 15 of 15 PAGEID #: 15
